                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                     Case No. 18-cv-00464-KAW
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.

                                  10     EXPRESS AUTO CLINIC, INC., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On January 21, 2018, Plaintiff Scott Johnson filed the instant Americans with Disabilities

                                  14   Act case. (Dkt. No. 1.) On November 13, 2018, the ADR unit certified that mediation was

                                  15   complete. Per General Order 56 ¶ 8, Plaintiff was required to file a motion for administrative

                                  16   relief requesting a case management conference within 7 days after the mediation. (See Dkt. No. 5

                                  17   at 2.) As of the date of this order, Plaintiff has not filed his request for a case management

                                  18   conference.

                                  19          Accordingly, the Court ORDERS Plaintiff to show cause, by December 18, 2018, by: (1)

                                  20   filing his request for a case management conference, and (2) explaining why Plaintiff failed to
                                       comply with the Court's deadlines. Failure to timely respond may result in the Court dismissing
                                  21
                                       the case for failure to prosecute and failure to comply with the Court's orders.
                                  22
                                              IT IS SO ORDERED.
                                  23
                                       Dated: November 4, 2018
                                  24
                                                                                             __________________________________
                                  25                                                         KANDIS A. WESTMORE
                                                                                             United States Magistrate Judge
                                  26
                                  27

                                  28
